ORDER

PER CURIAM.
Lisa L. Partee (“Partee”) appeals from the motion court’s judgment denying her post-conviction motion without an eviden-*168tiary hearing. Partee argues the motion court erred in: (1) finding that counsel’s failure to file an amended Rule 29.15 motion did not constitute abandonment; and (2) denying her pro se Rule 29.15 motion because counsel’s representation created an inherent conflict of interest.
We have reviewed the briefs of the parties and the record on appeal. The motion court’s findings of fact and conclusions of law are not clearly erroneous pursuant to Rules 29.15(k). No precedential or jurisprudential purpose would be served by an opinion reciting the detailed facts and restating the principles of law. The motion court’s judgment is affirmed pursuant to Rule 84.16(b).